Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no. 17/107,383 filed 11/30/2020, which is a CON of 10,853,661 (16/120,943), which is a CIP of 15/481,298.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2, 4-8, 10-16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 12-15, 18 of U.S. Patent No. 10,853,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites similar limitations as the claims of the current application.  The Patent application recites a narrower version of the claims which therefore reads on the current limitations of the application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to remove limitations and still accomplish the desired objective of generating and updating an adaptive linguistic model (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.).


5.	Claims 1, 5, 7, 11, 13-15, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, 12-17, 19-20 of copending Application No. 15/481,298 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites similar limitations as the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 5-9, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahr (2014/0279764).

Regarding claim 1 Lahr (2014/0279764) teaches A method (fig 12; 126 computing device employed for executing software to implement the present novel approach, CPU), comprising: 
receiving, via a processor and from a sensor, a first vector of input data, the first vector of input data indicating a type of the sensor (receiving input data from a device/sensor; where according to application the vector is merely a description of the input data corresponding to feature values of the sensor, which are particular attributes: temperature, pressure, etc;  Lahr teaches abstract: data from sensors; 2: sensors; 44 - hyperfragment; change real time data feeds into HyperFragments of input data; knows relationship to originating data feed; includes temporal and special information; information for single frame; I-frame; 46: incoming data; 96 streaming video; 112); 
identifying, via the processor, the sensor based on the first vector of input data (44 special information; 55); 
generating, via the processor, a plurality of feature symbols by organizing the first vector of input data into probabilistic clusters (determining similar feature symbols which correspond to events of the data feed - abstract: related activity; 28: video data, abstract objects, normalized signatures of each object; 29: event modeling system to describe the signatures; pull out other possible examples across the archives; 44; 45; claim 3: related activities associated with events); 
generating, via the processor, an adaptive linguistic model based at least in part on the plurality of feature symbols (semantic database
9: semantic database defined by ontological model that is related to specified task, includes a meaning, rules;); and 
repeatedly updating the adaptive linguistic model based on subsequent received vectors of input data (abstract: event definition; event definition is refined to produce more accurate event definition; resulting refined event definition can be used with input to more accurately detect when the specific activity is being carried out; 29; -
Where Lahr teaches training a system using data feeds for use in recognizing subsequent activity; when training, data is received, identified, tagged, grouped and labeled, which corresponds to the limitations of the claim
28: convert video data into abstract objects, then create normalized signatures of each object; 29: pull out other possible examples; refine the event definition;
105: process input data form one or more video sources which may be fixed video cameras; detect when vehicles have made an illegal U-turn on a specific road, determine of the U-turn was “Normal or Abnormal”;
101; 102: AI components can be executed;
29: modeling language used to refine the event definition; 44-46; 56; 61: workflows; 69/77-89: workflow defines a semantic graph; 97, 101-102 – using feature/hyper fragment information to determine common parameters to then generate tags
44-46: HyperFragments; special information; HyperAsset File, store and retrieve HyperFragments; joined with semantic database; data going into HyperAsset File System semantic data generated against a HyperAsset ontology; plug-ins to tag its output data;
55: HyperFragmenter includes GPS data specific to location of video camera, video data, pitch, roll, and yaw data based on camera being disposed on moving platform; 56: GPS data is converted into Semantic Web data based on a standards based ontology for describing GPS samples used in HyperFragments;
62: event definitions, recognition of the event to generate new data and/or new events).  

Regarding claim 2 Lahr teaches The method of claim 1, wherein the sensor is a first sensor, the method further comprising receiving at least one vector of input data from the subsequent received vectors of input data from a second sensor different from the first sensor (abstract: data from one or more sensors; 44; 112).  

Regarding claim 3 Lahr teaches The method of claim 1, further comprising receiving at least one vector of input data from the subsequent received vectors from an edge device different from the sensor (abstract: data from one or more sensors; 44; 46; 96; 105; 112 - Where according to para 0024 and fig 1 of application the data source edge device 105 corresponds to a source that obtains/detects data/raw signals).  

Regarding claim 5 Lahr teaches The method of claim 1, further comprising determining, based on the type of the sensor, a plurality of optimization parameters to optimize feature selection, the generating the adaptive linguistic model further based on the plurality of optimization parameters (determining best or most relevant terms for description, application para 22; 29: modeling language used to refine the event definition; 44-46; 56; 61: workflows; 69/77-89: workflow defines a semantic graph; 97, 101-102 – using feature/hyper fragment information to determine common parameters to then generate tags).  

Regarding claim 6 Lahr teaches The method of claim 1, further comprising: 
detecting an abnormal pattern in the received first vector input data based on the adaptive linguistic model (105-106); and 
generating a notification in response to detecting the abnormal pattern (105: process input data form one or more video sources which may be fixed video cameras; detect when vehicles have made an illegal U-turn on a specific road, determine if the U-turn was “Normal or Abnormal”).  

Regarding claim 7 Lahr teaches A non-transitory computer-readable storage medium storing instructions to cause a processor to: 
receive a first vector of input data from a sensor, the first vector of input data indicating a type of the sensor, the type of the sensor being one of an image sensor, a video sensor, an audio sensor, or a supervisory control and data acquisition (SCADA) sensor; 
organizing the first vector of input data into probabilistic clusters to generate a plurality of feature symbols; 
generate an adaptive linguistic model based at least in part on the plurality of feature symbols; and 
repeatedly update the adaptive linguistic model based on subsequent received vectors of input data.  
	Claim 7 recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Claim 8 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning 
Claim 9 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning
Claim 11 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning 
Claim 12 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning

Regarding claim 13 Lahr teaches The non-transitory computer-readable storage medium of claim 7, further storing instructions to cause a processor to tune a plurality of parameters to produce a tuned plurality of parameters based on the sensor type, the instructions to cause the processor to generate the adaptive linguistic model including instructions to generate the adaptive linguistic model based further on the tuned plurality of parameters (parameters of feed for particular sensor, where Lahr teaches for example using pitch, roll, yaw parameters which tune/provide special information about sensor and sensor location, etc 29; 44; 56; 61
55: HyperFragmenter includes GPS data specific to location of video camera, video data, pitch, roll, and yaw data based on camera being disposed on moving platform; 56: GPS data is converted into Semantic Web data based on a standards based ontology for describing GPS samples used in HyperFragments).  

Regarding claim 14 Lahr teaches A system, comprising: 
a processor; and a memory storing an application configured to perform operations for processing data, the operations comprising: 
receiving, via a processor and from a sensor, a first vector of input data, the first vector of input data indicating a type of the sensor; 
generating, via the processor, a plurality of feature symbols by organizing the first vector of input data into probabilistic clusters; 
generating, via the processor, an adaptive linguistic model based at least in part on the plurality of feature symbols; and 
4repeatedly updating the adaptive linguistic model based on subsequent received vectors of input data.  
Claim 14 recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Claim 15 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning
Claim 16 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning
Claim 17 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning
Claim 19 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning
Claim 20 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655